826 F.2d 1063
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Pearlie Mai HAYNIE, Appellants,v.ROSS GEAR DIVISION OF TRW, INC., et al., Appellees.
No. 85-5222
United States Court of Appeals, Sixth Circuit.
Aug. 13, 1987.

ORDER
Before LIVELY, Chief Judge, and MERRITT and NELSON, Circuit Judges.


1
In a decision filed August 15, 1986, and published at 799 F.2d 237, this court affirmed a judgment of the district court insofar as it imposed liability on appellant Williams for the appellee union's costs and attorney fees; reversed the district court judgment to the extent that it imposed liability on appellant Haynie for appellee Ross Gear's costs and attorney fees; and remanded the case to the district court for further consideration of appellant Haynie's liability for the union's costs and attorney fees.


2
The appellants successfully petitioned for a writ of certiorari in the United States Supreme Court.  On June 1, 1987, 'on the basis of representations made in the parties' joint stipulation of dismissal and suggestion of mootness,' the Supreme Court vacated our judgment of August 15, 1986, and remanded the cause with a direction to dismiss.


3
The judgment of the district court is VACATED, and the case is REMANDED to the district court with a direction to dismiss.